Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in the brief description of the drawings, at ¶0023, each of figures 2-5 should be at least separately referenced.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 1-3 the recitation of the diffuser having a plurality of openings formed in the first and second panels appears redundant in view of claim 1, lines 10-16; In claim 9, lines 4-6, the recitation of openings in the panel defined by seams which appear to be associated with the first panel is confusing (also see a similar condition in claim 13, lines 4-6); in claim 12, lines 1-2 the recitation of the diffuser having a plurality of openings formed in the first and second panels appears redundant in view of claim 1, lines 10-16, and as such, it is not clear whether or not this recitation was originally intended to further limit the claim from which it depends; in claim 13, lines 1-3, similarly, the recitation of the diffuser having a plurality of openings formed in the first and second panels appears redundant in view of claim 1, lines 10-16, and as such, it is not clear whether or not this portion of the claim was originally intended to further limit the claim from which it depends; further in claim 13, line 4, “the seams” lacks a clear antecedent 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavez et al. (US 2010/0276917). Chavez et al. teach a system (20) including an airbag (22), inflator (24) and diffuser (30) assembly, the diffuser being a fabric diffuser for directing inflation fluid from the inflator (24) into the airbag (22), the fabric diffuser comprising first and second fabric panels (32, 34) arranged overlying each other (as assembled) and having portions interconnected along seams (formed at edges 37, see ¶0028) to define a pocket (40) configured to receive the inflator, which is inserted in the pocket in order to be located there, the pocket having a double layer diffuser section defined by the overlying first and second fabric panels (32, 34, see schematic assembled arrangement, figure 7) that is configured to receive a discharge end of the inflator (inflator outlets, note ¶0024, which necessarily deliver gas to the pocket in order for the airbag to inflate); wherein the fabric diffuser is configured to be installed in the airbag (assembled configuration, figure 7); wherein the diffuser section comprises a plurality of openings formed in and/or defined by the first and second fabric panels (through-panel openings at 38, connected by the internal space between panel portions 32, 34, defined and closed by the seams formed at the edges 37), the openings providing fluid communication from inside the diffuser section to the exterior of the fabric diffuser; wherein the first and second panels are configured so that the openings of the first fabric panel do not overlie the openings of the second fabric panel (figures 3-7) when the panels are interconnected so that inflation fluid travels an indirect path from inside the diffuser section to the exterior of the fabric diffuser; the inflation fluid travelling the indirect path travels from inside the diffuser section through the openings of the first panel (32), between the first and second panels, and then through the openings of the second panel (34) to the exterior of the fabric diffuser; the second panel (34) redirecting the flow when it passes the first panel; the first panel (32) comprises a fabric sheet having overlying layers (e.g., edges 37) that are interconnected along seams to define a single layer portion of the pocket configured to receive the inflator (¶0028, the panels are overlaid, and edges of both panels connected together such that each panel defines a respective layer), the edge seams (at 37) forming a barrier in the diffuser section between the overlying layers of the first panel for directing inflation fluid toward the openings of the first panel, the second panel comprising a separate second fabric sheet  by an assembly method (¶0008, claims 15-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (cited above).
As regards claims 14 and 16, while the reference to Chavez et al. refers to the inflation and diffuser arrangement as being applicable to an air bag (22) which may be a curtain airbag (¶¶0025, 0034), the reference does not specifically teach that the diffuser is installed or configured to be installed in the mouth portion of a curtain airbag. To the extent (a) Chavez et al. anticipate the use of the disclosed invention in a curtain airbag, and (b) that it is well understood to place the inflator and associated diffuser for a curtain airbag in a mouth portion of the curtain airbag, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the inflator and diffuser as taught by Chavez et al. as being configured to be installed in the mouth portion of a curtain airbag so as to ensure that the airbag, where provided as a curtain airbag, is properly inflated when in use in a vehicle.
As regards claims 15 and 16, while the reference to Chavez et al. teach that the inflator is inserted into the pocket of the fabric diffuser; the inflator is installed in the 
As further regards claim 16, to the extent that it is well understood, in placing an inflator and diffuser in a curtain airbag, to place the inflator and associated diffuser for a curtain airbag in a mouth portion of the curtain airbag, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to install the inflator and diffuser as taught by Chavez et al. in a mouth portion of a curtain airbag so as to ensure that the airbag, where provided as a curtain airbag, is properly inflated when in use in a vehicle
As regards claim 18, the reference to Chavez et al. is discussed above and does not explicitly teach that the inflator is controlled by an airbag controller, operable in response to the sensing of an occurrence of an event for which occupant protection is desired. It is notoriously old and well-known to provide a controller to deploy an airbag so as to ensure that in an impact or collision scenario, the airbag actually operates. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the inflator taught by Chavez et al. as connected to a controller sensing the occurrence of an event for which occupant .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kriska et al. teaches a diffuser with varying opening sizes; Kopitzke teaches a diffuser arrangement with overlaid plural layers and differing opening structures; Masuda et al. (2 references), Maertens, and Jinnai et al. teach curtain airbags.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616